16118

Autoridade de Segurança Alimentar e Económica

Aviso n.º 6598/2013

Em cumprimento do disposto na alínea b) do artigo 37.º da Lei
n.º 12-4/2008, de 27 de fevereiro, e ao abrigo das disposições con-
jugadas do n.º 3 do artigo 17.º da lei preambular e artigo 72.º do
Anexo 1 do RCTFP (Lei n.º 59/2008, de 11 de setembro) torna-se
público que se procedeu à celebração de dois Contratos de Trabalho
em Funções Públicas por Tempo Indeterminado, na sequência do
procedimento concursal aberto pelo Aviso n.º 12349/2012, publicado
no Diário da República n.º 180 de 17 de setembro de 2012, para o
preenchimento de dois postos de trabalho previstos e não ocupados
no mapa de pessoal desta Autoridade, em obediência ao disposto na
alínea d) do n.º | do artigo 54.º, conjugado com o n.º 2 do artigo 55.º,
da Lei n.º 12-A/2008, de 27 de fevereiro, para exercer funções na
ex-Direção de Serviços de Planeamento e Controlo Operacional,
atualmente designada Unidade Nacional de Operações da ASAE,
na carreira e categoria de Técnico Superior, com os seguintes traba-
lhadores e nas seguintes datas:

Rodrigo Manuel Cabral Fernandes, entre a 4: e a 5.º posição remu-
neratória da categoria e entre o 23º e o 27.º nível remuneratório, da
tabela remuneratória única — 01 de fevereiro de 2013 com efeitos à
mesma data;

Gonçalo Nuno Branco Antunes Batista, com a remuneração cor-
respondente à 5.º posição remuneratória da categoria e ao 27.º nível
remuneratório, da tabela remuneratória única — 15 de fevereiro de
2013, com efeitos à mesma data.

1 de março de 2013. — O Inspetor-Geral, Francisco Lopes.
206960358

Direção-Geral de Energia e Geologia

Contrato (extrato) n.º 311/2013

Nos termos do n.º 7 do artigo 16.º do Decreto-Lei n.º 88/90, publica-
se o extrato do contrato de concessão de exploração experimental de
depósitos minerais de ouro, prata, cobre, zinco, chumbo, antimónio,
tungsténio, molibdénio, tântalo, nióbio e estanho, a que corresponde o
n.º de cadastro MNCE00138 “Santo Antônio”, localizado nos concelhos
de Penedono, Sernancelhe, Tabuaço e São João da Pesqueira no distrito
de Viseu, celebrado em 20 de fevereiro de 2013.

Concessionário: Consórcio Penedono (Colt Resources Inc./Contéc-
nica — Consultoria Técnica, L.*).

Área concedida: 3534 hectares, 11 ares e 64 centiares, delimitada pela
poligonal cujos vértices, em coordenadas retangulares planas, no sistema
Hayford-Gauss, DATUM 73, (Melriça) são os seguintes:

Vértice Meridiana (m) | | Perpendicular (m)
53762 153564
55617 153940
57093 153530
57759 153258
54420 149717
56953 149421
57372 149980
62134 151472
62944 151142
61791 149151
59000 148150
50759 148932
50779 150899

Duração do período experimental:

O período experimental tem a duração de 4 anos, contados da data
da assinatura deste contrato.

A pedido devidamente fundamentado do consórcio este período poderá
ser prorrogado, a título excecional, por prazo não superior a 2 anos,
em termos e condições a estabelecer no despacho ministerial que o
conceder.

Trabalhos e investimentos mínimos:

Fase |:

Sondagens de avaliação;
Sondagens de pesquisa;

io da República, 2.º série — N.º97 — 21 de maio de 2013

Reabertura do acesso à antiga mina subterrânea;

Reamostragem de galerias e outras aberturas existentes;

Coleta de dados para estudos e projetos, bem como para licencia-
mentos;

Fase 2:

Continuação das pesquisas, com sondagens profundas;
Abertura de uma nova galeria de encosta, cortando vários filões;
Elaboração de estudos e projetos, incluindo o EIA;
Caracterização geomecânica das jazidas;

Fase 3:

Amostragem de grandes volumes, para pesquisa tecnológica;

Caracterização mineralógica do minério e dos concentrad

Desmonte experimental a céu aberto (jazida da Turgueira);

Produção de concentrados em “lavaria piloto” (Turgueira);

Disposição adequada dos materiais extraídos e ou processados;

Obtenção de licenciamentos, inclusive EIA para a futura fase in-
dustrial;

Projetos conceituais para a fase industrial (mina, lavaria, infraestru-
tura, etc.).

Obrigação a dar início ao procedimento de avaliação de impacte
ambiental até ao final do penúltimo ano do período inicial.

Compromisso de despender na realização dos trabalhos indicados um
montante de, pelo menos, 3.000.000 €, sendo que a falta de realização
deste montante implicará o imediato acionamento da caução pelo valor
equivalente à quantia, calculada em função daquele mínimo, que não
tenha sido despendida.

Contrapartida financeira pela concessão experimental: 12.000 € /ano.

Caução: 150.000 €.

Concessão de exploração definitiva:

Será atribuída ao Consórcio a concessão de exploração do depósito
mineral a que se refere este contrato, desde que, cumpridas todas as
demais condições legais e contratuais, aquele o requeira durante a sua
vigência ficando dependente a autorização de exploração da aprovação
do Plano de Lavra sendo neste domínio elemento essencial a dia (De-
claração de Impacte Ambiental).

No contrato que titulará a concessão de exploração, caso esta venha a
ser atribuída, ficarão incluídas entre outras as condições seguintes:

O prazo da concessão que não excederá 30 anos. Este prazo será
prorrogado por período não superior a 10 anos podendo ser concedida
segunda prorrogação até 10 anos.

Obrigação de:

Pagar anualmente à DGEG de uma percentagem sobre o valor à
boca da mina dos produtos mineiros ou concentrados expedidos ou
utilizados, que será de:

2%, se a cotação média anual do ouro for igual ou inferior a US$300/0Z;
3%, se a cotação média anual do ouro for igual ou inferiora US$350/0Z;
4%, se a cotação média anual do ouro for igual ou inferior a US$400/0Z.

O encargo de exploração pode ser objeto de abatimentos dentro dos
seguintes limites:

a) 5 % em programas locais/regionais de responsabilidade social;

b) 5 % em programas locais, regionais ou nacionais de ambiente e do
património geológico e mineiro e cultural;

€) 5 % para projetos de investigação, inovação, património rural,
histórico e cultural apresentados pelo Consórcio:

d) 10% para projetos locais apresentados pelas autarquias abrangidas
pela área da concessão.

Sem prejuízo do encargo de exploração previsto nos números anterio-
res, o Consórcio pagará às Câmaras Municipais das áreas atribuídas para
concessão, logo após a atribuição da concessão de exploração que lhe
seja outorgada ao abrigo deste contrato, a quantia de 50 000 € (cinquenta
mil euros), repartida pelas entidades de acordo com a percentagem da
área de concessão ocupada em cada Município, a título de prémio de
descoberta comercial.

Prazos de revisão do encargo de exploração:

Decorridos 5 anos e no fim de cada período de 10 anos.

9 de maio de 2013. — O Subdiretor-Geral, Carlos 4. 4. Caxaria.
306956802
